Deny and Opinion Filed April 2, 2015




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00389-CV
                                      No. 05-15-00390-CV

                       IN RE SKIP LAFAYETTE SPRINGER, Relator

                  Original Proceeding from the Criminal District Court No. 3
                                    Dallas County, Texas
                      Trial Court Cause No. F1242039J, No. F1300590J

                             MEMORANDUM OPINION
                         Before Justices Bridges, Stoddart, and Schenck
                                  Opinion by Justice Bridges
        Relator filed this petition for writ of mandamus complaining that the trial court has not

ruled on his petition for writ of habeas corpus. Relator’s petition does not comply with the Texas

Rules of Appellate Procedure. The Texas Rules of Appellate Procedure have specific

requirements for the form and contents of a petition for writ of mandamus. TEX. R. APP. P. 52.3.

Relator's petition is not properly certified and does not include an appendix that contains a

certified or sworn copy of every document that is material to his claim for relief. TEX. R. APP. P.

52.3(j), 52.7(a)(1).

        Because the mandamus record does not include relator's pleadings in the trial court, the

mandamus record in this case is insufficient to determine whether the relator seeks an order

compelling a ruling on a post-conviction petition for writ of habeas corpus or a pre-trial petition

for writ of habeas corpus. This distinction is critical because it determines whether the Court has
jurisdiction over the petition for writ of mandamus. Compare Ater v. Eighth Court of Appeals,

802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (orig. proceeding) (in granting writ of mandamus

to vacate judgment of conviction, court of appeals usurped exclusive authority of court of

criminal appeals to grant post-conviction relief by writ of habeas corpus) with Padieu v. Court of

Appeals of Tex., Fifth Dist., 392 S.W.3d 115, 118 (Tex. Crim. App. 2013) (orig. proceeding)

(when no post-conviction petition for writ of habeas corpus was pending, court of appeals had

jurisdiction to decide merits of mandamus petition alleging district judge failed to rule on

motion).

       We deny the petition.




150389F.P05
                                                     /David L. Bridges/
                                                     DAVID L. BRIDGES
                                                     JUSTICE




                                               –2–